Citation Nr: 1723209	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-08 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to September 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs Regional Office (RO).  

In December 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

This claim was previously before the Board in February 2016, at which time it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

When this claim was last before the Board, it was noted that at the December 2015 travel board hearing, the Veteran contended that he was treated for his left knee condition as an inpatient at the Regional Medical Center in Albany, New York in 1990.  It did not appear that efforts to obtain these records had been undertaken and it was directed that the RO attempt to accomplish this.

Upon remand, the RO sent a March 2016 development letter to the Veteran and attempted to schedule the Veteran for a June 2016 VA examination.  The Veteran did not respond to the development letter and failed to report to the June 2016 VA examination.  The notification letters show that they were sent to the address 15010 Tayport Lane, Channelview, TX 77530.  

In a subsequent June 2016 correspondence from the Veteran, it was indicated that he was now homeless and only sporadically able to check correspondence at the aforementioned address, as it was a "family" home, but not his current address.  As such, he did not receive the notification letters until too late and resulted in his failure to provide the requested information or attend the scheduled June 2016 VA examination.  To this extent, the Veteran requested to reschedule for the VA examination.

Additionally, a State Bureau of Prisons document in Houston, Texas indicated that the Veteran may have been incarcerated in August 2016.  It was not indicated when his date of release was expected.

In consideration of the Veteran's homeless status and/or possible incarceration, and to afford him appropriate due process, the Board finds that the Veteran's claim should be returned to the RO in order to ensure that the appropriate notification letters are received by the Veteran so that he may actively participate in the development of his claim, as he has indicated he is willing to do.  In this regard, the RO is directed to follow its homeless veteran protocol, to include correspondence with the Veteran's listed service representative, as well as attempt to verify the Veteran's current incarceration status in order to possibly submit correspondence through those channels.  

Furthermore, although the VA examination scheduling documentation in the claims file indicated that the service representative should have also been sent a letter of notification for the June 2016 VA examination, there is no indication in the claims file that such courtesy correspondence was ever sent.  As such, the RO is further requested to document all notification, including letters sent to the service representative.

Accordingly, the case is REMANDED for the following action:

1. Follow the appropriate protocol for homeless veteran claims and incarcerated veteran claims to appropriately notify the Veteran and his representative of all requested development.  Documentation of all notice sent to both the Veteran and his representative should be associated with the claims file.

2. Thereafter, the RO should obtain the necessary authorization form from the Veteran to request private treatment records from the Regional Medical Center in Albany, New York identified at the December 2015 hearing as providing relevant care in 1990. Records of the Veteran from this provider should be requested and associated with the Veteran's claims file. Any negative response should be documented and associated with the claims file.

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left knee symptomatology. The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4. After performing any further development as may be indicated upon review of any additional evidence received, re-adjudicate the claim. If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




